Citation Nr: 1546086	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  11-09 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel

INTRODUCTION

The Veteran had active military service from November 1963 to November 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran was initially denied entitlement to service connection for PTSD.   The United States Court of Appeals for Veterans Claims (Court) has held that such claims encompass claims of entitlement to service connection for all psychiatric disabilities.  Clemens v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Therefore, in accordance with Clemens, the issue has been recharacterized accordingly.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file.  

The issues of entitlement to service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A claim for service connection for hearing loss was denied by a May 1984 rating decision that was not appealed.

2.  Evidence submitted subsequent to the May 1984 rating decision is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.

3.  The most probative medical evidence shows that the Veteran does not meet the diagnostic criteria for PTSD; a depressive disorder was not manifested during service, is not shown to be related to active service, and was not manifested within a year of separation from service.


CONCLUSIONS OF LAW

1.  The May 1984 rating decision which denied a claim for service connection for hearing loss is final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1983).

2.  New and material evidence has been received since the May 1984 rating decision, and the claim of entitlement to service connection for hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (2015).

3.  The Veteran does not have an acquired psychiatric disorder, to include PTSD or depressive disorder, that was incurred in or aggravated by active service.   38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in September 2009 of the information and evidence needed to reopen, substantiate, and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

New and Material Evidence

In a decision dated in May 1984, the RO denied the Veteran's claim for service connection for hearing loss.  The Veteran did not appeal this decision.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  See 38 38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1983).  No new and material evidence was received within a year of the May 1984 decision.  Thus, the May 1984 decision is final.  

The Veteran's application to reopen his claim of service connection for hearing loss was received in August 2009.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

The May 1984 rating decision denied service connection for hearing loss on the basis that a current hearing loss disability was not shown by the evidence of record.

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (hereafter "the Court"), has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 then operated to establish when a hearing loss could be service connected.  Hensley, 5 Vet. App. at 159.  For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.  

As such, new and material evidence would consist of evidence of hearing loss for VA purposes.  In this regard, additional evidence received since the May 1984 rating decision includes an October 2009 VA examination report which indicates that the Veteran demonstrated normal to moderately severe sensorineural hearing loss bilaterally.  Specifically, on examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 
25
10
35
55
LEFT
5
20
10
40
60

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed unless such evidence is inherently incredible or beyond competence of the witness.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the Board finds that the VA examination report is neither cumulative nor redundant.  Further, the new evidence is significant in that it is probative of the issue of whether the Veteran has a current hearing loss disability for VA purposes.  As such, the Board finds that the evidence received since the May 1984 rating decision is new and material and serves to reopen the claim.  


Service Connection

The Veteran seeks service connection for an acquired psychiatric disorder, and in particular, PTSD.  He underwent VA examination in June 2012 at which time he reported being in the aircraft which was hauling combat troops to the front and feeling helpless and being shot at and mortared multiple times while flying into Vietnam.  

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2015); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

VA employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders for purposes of evaluating psychiatric disorders.  See 38 C.F.R. § 4.130 (2015).  For cases certified to the Board on or after August 4, 2014, a diagnosis of PTSD must be in accordance with the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-V).  38 C.F.R. § 4.125(a); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,303 (March 19, 2015) (updating 38 C.F.R. § 4.125 to reference DSM-V).  In the present case, the claim was certified to the Board prior to August 4, 2014.  Therefore, in this case 38 C.F.R. §§ 4.125 and 4.130 require there to be a current diagnosis for PTSD conforming to the criteria set forth in DSM-IV.  

The service treatment records are absent complaints, findings or diagnoses of any psychiatric disorder during service.  On the clinical examination in July 1983 for retirement from service, the Veteran's psychiatric health was evaluated as normal.  Further, on the Report of Medical History completed by the Veteran in conjunction with his retirement physical, the veteran denied ever having a personal history of psychosis, depression or excessive worry, and nervous trouble of any sort.  Thus, there is no medical evidence that shows that the Veteran suffered from a psychiatric disorder during service. 

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Psychoses, such as major depressive disorder, can be service-connected on such a basis.  However, the first showing of a depressive disorder was not until many years after the Veteran's discharge from service.  

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Such evidence is lacking here.  At the June 2012 VA examination, the Veteran reported the onset of depression was within the last 10 years.  In light of the clear denial from the appellant of continuity of symptomatology and the lack of any relevant history reported between 1983 and 2002, service connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

As noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a).  Post service medical records are negative for a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a).  Although a March 2008 VA treatment record indicates that the Veteran was referred due to a positive PTSD screening, the impression after examination was anxiety.  

At the June 2012 VA examination, after review of the claims, interview of the Veteran, and psychological testing, the examiner noted that the Veteran did not met the full DSM-IV criteria for PTSD.  The examiner noted that specifically, the Veteran did not meet DSM-IV Criterion B or C according to his responses on the Clinician-Administered PTSD Scale.  The examiner noted that for Criterion D, the Veteran endorsed mild sleep disruption but that it was more likely related to alcohol use, sleep apnea, pain, depression, and worries and not due to nightmares related to Vietnam.  His loss of concentration was also more likely related to depression and not to intrusive thoughts of Vietnam.  Social isolation was also not necessarily due to events related to Vietnam but more likely related to mild depression and feelings of distrust and suspicion after three failed marriages and contentious divorces.  The examiner opined that most of the Veteran's mild depression which he reported began ten years prior seemed to be related to the residual effects of his failed marriages, misinterpretations of social interactions, and regret that he was not closer to his daughters.  The examiner noted that depression would also be perpetuated by his chronic alcohol use.
    
The record is absent evidence showing a diagnosis of PTSD under the diagnostic criteria of DSM-IV.  Such a diagnosis is required pursuant to 38 C.F.R. § 4.125.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present PTSD disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21Vet. App. 319 (2007)(finding that the requirement for a current disability is satisfied if the claimant has a disability at the time a claim was filed or at any time during the pendency of the appeal, even if the disability resolves prior to the Secretary's adjudication of the claim).  Likewise, the Federal Circuit has noted that in order for a Veteran to qualify for entitlement to compensation under the relevant statutes, the Veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).

Further, the record is absent evidence showing that the Veteran's depressive disorder is related to his active duty service.  As noted above, the June 2012 VA examiner noted that most of the Veteran's mild depression seemed to be related to the residual effects of his failed marriages, misinterpretations of social interactions, and regret that he was not closer to his daughters, and perpetuated by his chronic alcohol use.

Thus, the record is absent evidence of an acquired psychiatric disorder during service, evidence of major depressive disorder within a year following service, evidence of continuity of depressive symptomatology, evidence of a PTSD diagnosis in accordance with 38 C.F.R. § 4.125(a), and medical evidence of a nexus between currently-diagnosed depressive disorder and the Veteran's active duty service.

The Board acknowledges that the Veteran contends that he has PTSD that is related to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, diagnosis of PTSD and etiology of depressive disorder, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

New and material evidence having been received, the claim for entitlement service connection for hearing loss is reopened.

Entitlement to an acquired psychiatric disorder, to include PTSD and depressive disorder, is denied.


REMAND

The Veteran underwent VA examination in October 2009 at which time he reported exposure to jet engine and gunfire noise while sometimes using hearing protection.  The Veteran also denied any occupational noise exposure prior to or following military service but reported exposure to motorcycle noise without the use of hearing protection prior to military service and chainsaws, power tools, and lawnmowers while sometimes using hearing protection following military service.  The VA examiner diagnosed the Veteran with normal to moderately severe bilateral sensorineural hearing loss and noted that tinnitus was as likely as not a symptom associated with the hearing loss.  The examiner opined that the Veteran's service records revealed that upon enlistment and separation from military service that his hearing was within normal limits from 500 to 4000 Hertz bilaterally.  

Although the Veteran did not show hearing loss for VA purposes at the time of separation, this alone is not a sufficient rationale for a negative nexus opinion.  The examiner failed to comment on the fact that, while the Veteran's hearing was normal as defined by VA at the time of discharge, he perceived hearing loss in service as reported on his Report of Medical History completed in July 1983.  In fact, the examiner who conducted the Veteran's retirement physical noted slight high frequency hearing loss of both ears; and the examiner recommended that the Veteran war hearing protection while in hazardous noise area.  

In this case, the Board finds that the negative VA opinion is not supported by adequate rationale under the circumstances and that it is insufficient for adjudicative purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his hearing loss and tinnitus that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded an additional VA audiological examination.  The examiner is to be provided access to the claims folder, Virtual VA, and VBMS.  The examiner must specify in the report that the claims file and Virtual VA and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  
 
The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's hearing loss disability and tinnitus are in any way etiologically related to service.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should be advised that the Veteran is considered a reliable historian regarding noise exposure in service and perceiving a decrease in his ability to hear in service.  The lack of established hearing loss in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed hearing loss.

The examiner should provide a complete rationale for any opinion provided.  It should, in part, be indicated whether the type of hearing loss found (if found) is consistent with noise exposure, or might more likely be due to other causes such as infection or advancing age or other cause.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.   If the report is deficient in any manner, the corrective procedures should be implemented.  

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


